Exhibit 10.4

EXECUTION COPY

 

 

Opening Transaction

 


To:

Asbury Automotive Group, Inc.

622 Third Avenue

37th Floor

New York, NY 10017

 

 

A/C:

028613248

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Issuer Warrant Transaction

 

 

Ref. No:

SDB1625367450

 

 

Date:

March 12, 2007

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Asbury Automotive Group, Inc. (“Issuer”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.


1.     THIS CONFIRMATION IS SUBJECT TO, AND INCORPORATES, THE DEFINITIONS AND
PROVISIONS OF THE 2000 ISDA DEFINITIONS (INCLUDING THE ANNEX THERETO) (THE “2000
DEFINITIONS”) AND THE DEFINITIONS AND PROVISIONS OF THE 2002 ISDA EQUITY
DERIVATIVES DEFINITIONS (THE “EQUITY DEFINITIONS”, AND TOGETHER WITH THE 2000
DEFINITIONS, THE “DEFINITIONS”), IN EACH CASE AS PUBLISHED BY THE INTERNATIONAL
SWAPS AND DERIVATIVES ASSOCIATION, INC. (“ISDA”).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE 2000 DEFINITIONS AND THE EQUITY DEFINITIONS, THE
EQUITY DEFINITIONS WILL GOVERN.  FOR PURPOSES OF THE EQUITY DEFINITIONS, EACH
REFERENCE HEREIN TO A WARRANT SHALL BE DEEMED TO BE A REFERENCE TO A CALL OPTION
OR AN OPTION, AS CONTEXT REQUIRES.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates. 
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of Loss and Second Method in respect of Payments on Early
Termination and US Dollars (“USD”) as the Termination Currency, (ii) the
replacement of the word “third” in the last line of Section 5(a)(i) of the
Agreement with the word “first” and (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Issuer with a
“Threshold Amount” of USD15 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.


--------------------------------------------------------------------------------


The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered Transactions under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.


2.     THE TRANSACTION IS A WARRANT TRANSACTION, WHICH SHALL BE CONSIDERED A
SHARE OPTION TRANSACTION FOR PURPOSES OF THE EQUITY DEFINITIONS.  THE TERMS OF
THE PARTICULAR TRANSACTION TO WHICH THIS CONFIRMATION RELATES ARE AS FOLLOWS:

General Terms:

 

 

 

 

 

Trade Date:

 

March 12, 2007

 

 

 

Effective Date:

 

March 16, 2007, subject to Section 8(l) below

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

American

 

 

 

Warrant Type:

 

Call

 

 

 

Seller:

 

Issuer

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The Common Stock of Issuer, par value USD0.01 per share (Ticker Symbol: “ABG”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD45.09

 

 

 

Premium:

 

USD3,104,000 (Premium per Warrant USD2.6379)

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided

 

2


--------------------------------------------------------------------------------


 

 

that if that date is a Disrupted Day, the Expiration Date for such Component
shall be the first succeeding Scheduled Trading Day that is not a Disrupted Day
and is not or is not deemed to be an Expiration Date in respect of any other
Component of the Transaction; and provided further that if the Expiration Date
has not occurred pursuant to the preceding proviso as of the Final Disruption
Date, the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date occurring on the Final Disruption Date
in respect of any other Component for the Transaction) and the Calculation Agent
shall determine the VWAP Price of the Shares as of the Valuation Time on such
day. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component.  “Final Disruption Date” means
April 24, 2013.  Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

Multiple Exercise:

 

Applicable

 

 

 

Minimum Number of Warrants:

 

1

 

 

 

Maximum Number of Warrants:

 

For any Exercise Date, the Number of Warrants outstanding for such Component as
of such Exercise Date.

 

 

 

Automatic Exercise:

 

Automatic Exercise shall apply as if “Physical Settlement” applied to the
Transaction and “In-the-Money” means the VWAP Price is greater than the Strike
Price.

 

 

 

Issuer’s Telephone Number

 

 

and Telex and/or Facsimile Number

 

 

and Contact Details for purpose of

 

 

Giving Notice:

 

Asbury Automotive Group

 

 

622 Third Avenue, 37th Flooor

 

 

New York, NY 10017

 

 

Attn: Chief Financial Officer

 

 

Telephone: 212-885-2500

 

3


--------------------------------------------------------------------------------


 

 

Facsimile: 212-297-2645

 

 

 

 

 

With a copy to:

 

 

 

 

 

Attn: General Counsel

 

 

Facsimile: 212-297-2653

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the VWAP
Price on the Valuation Date corresponding to such Settlement Date.  If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) permit delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess, if any, of the VWAP Price on the Valuation Date occurring on
such Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

 

 

VWAP Price:

 

For any Valuation Date, as determined by the Calculation Agent, the NYSE Volume
Weighted Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Valuation Date (without regard to
pre-open or after hours trading outside of such regular trading session for such
Valuation Date), as published by Bloomberg at 4:15 p.m. New York time (or 15
minutes following the end of any extension of the regular trading session) on
such Valuation Date, on Bloomberg page “ABG.N <Equity> AQR” (or any successor
thereto) (or if such published volume-weighted average price is unavailable or
is manifestly incorrect, the market value of one share on such

 

4


--------------------------------------------------------------------------------


 

 

Valuation Date, as determined by the Calculation Agent using a volume-weighted
method).

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Seller is the Issuer of
the Shares) and 9.12 of the Equity Definitions will be applicable, as if
“Physical Settlement” applied to the Transaction.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that an Extraordinary Dividend shall not
be a Potential Adjustment Event.

 

 

 

Extraordinary Dividend:

 

Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date the
amount of which exceeds the Ordinary Dividend Amount for such calendar quarter.

 

 

 

Ordinary Dividend Amount:

 

For any calendar quarter, USD0.20 for the first cash dividend or distribution on
the Shares for which the ex-dividend date falls within such calendar quarter,
and zero for any subsequent dividend or distribution on the Shares for which the
ex-dividend falls within the same calendar quarter.

 

 

 

Adjustment in Respect of an

 

 

Extraordinary Dividend:

 

In respect of an Extraordinary Dividend, the Calculation Agent will adjust the
Strike Price, the Number of Warrants, the Warrant Entitlement and any other
variable relevant to the exercise, settlement, payment or other terms of the
Transaction to preserve the fair value of the Transaction to Buyer after taking
into account such Extraordinary Dividend.

Extraordinary Events:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

(b)

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

(c)

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

Tender Offer:

 

Applicable

 

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a)

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

5


--------------------------------------------------------------------------------


 

(b)

Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

(c)

Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination)

 

 

 

 

Reference Markets:

 

For the avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to Section
12.2(e) and/or Section 12.3(d) of the Equity Definitions may (but need not) be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.

 

 

 

Nationalization, Insolvency

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange. For the avoidance of doubt, the
occurrence of any event that is a Merger Event or Tender Offer and would also
constitute a Delisting shall first have the consequences specified for the
relevant Merger Event or Tender Offer and following that have the consequences
specified for the relevant Delisting.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)

Change in Law:

 

Applicable

 

 

 

 

(b)

Failure to Deliver:

 

Applicable

 

 

 

 

(c)

Insolvency Filing:

 

Applicable

 

 

 

 

(d)

Hedging Disruption:

 

Applicable

 

 

 

 

(e)

Increased Cost of Hedging:

 

Applicable

 

 

 

 

(f)

Loss of Stock Borrow:

 

Applicable

 

 

 

 

 

Maximum Stock Loan Rate:

 

1.00% per annum

 

 

 

 

(g)

Increased Cost of Stock Borrow:

 

Applicable

 

 

 

 

 

Initial Stock Loan Rate:

 

0.25% per annum

 

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Buyer

 

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, Buyer

 

 

 

 

Non-Reliance:

 

Applicable

 

6


--------------------------------------------------------------------------------


 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

 

 

3.

Calculation Agent:

 

Dealer. The Calculation Agent shall, upon request by either party, provide a
written explanation of any calculation made by it including, where applicable, a
description of the methodology and data applied.

 

 

 

 

 

 

4.

Account Details:

 

 

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

 

 

Chase Manhattan Bank New York

 

 

 

For A/C Goldman, Sachs & Co.

 

 

 

A/C #930-1-011483

 

 

 

ABA: 021-000021

 

 

 

 

 

 

 

Issuer Payment Instructions:

 

To be provided by Issuer.

 

 

 

 

 

5.

Offices:

 

 

 

 

 

 

 

 

 

The Office of Dealer for the Transaction is:

 

 

 

 

 

 

 

 

 

One New York Plaza, New York, New York 10004

 

 

 

 

 

The Office of Issuer for the Transaction is:

 

 

 

 

 

 

 

 

 

622 Third Avenue, 37th Floor, New York, New York 10017

 

 

 

 

 

 

6.

Notices: For purposes of this Confirmation:

 

 

 

 

 

 

 

 

(a)

Address for notices or communications to Issuer:

 

 

 

 

 

To:

Asbury Automotive Group

 

 

 

622 Third Avenue, 37th Floor

 

 

 

New York, NY 10017

 

 

 

 

Attn:

Chief Financial Officer

 

 

 

 

Telephone:

212-885-2500

 

 

 

 

Facsimile:

212-297-2645

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Attn:

General Counsel

 

 

 

 

Facsimilre:

212-297-2653

 

 

 

 

 

 

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

 

 

To:

Goldman, Sachs & Co.

 

 

 

 

 

One New York Plaza

 

 

 

 

 

New York, NY 10004

 

 

 

 

Attn:

Equity Operations: Options and Derivatives

 

 

Telephone:

(212) 902-1981

 

 

 

 

Facsimile:

(212) 428-1980/1983

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Attn:

Tracey McCabe

 

 

 

 

 

Equity Capital Markets

 

 

Telephone:

(212) 357-0428

 

 

 

 

Facsimile:

(212) 902-3000

 

 

 

7


--------------------------------------------------------------------------------


 


7.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS:


(A)           IN ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT
AND THOSE CONTAINED ELSEWHERE HEREIN, ISSUER REPRESENTS AND WARRANTS TO AND FOR
THE BENEFIT OF, AND AGREES WITH, DEALER AS FOLLOWS:


(I)            ON THE TRADE DATE, (A) NONE OF ISSUER AND ITS OFFICERS AND
DIRECTORS IS AWARE OF ANY MATERIAL NONPUBLIC INFORMATION REGARDING ISSUER OR THE
SHARES AND (B) ALL REPORTS AND OTHER DOCUMENTS FILED BY ISSUER WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), WHEN CONSIDERED AS A WHOLE (WITH THE MORE
RECENT SUCH REPORTS AND DOCUMENTS DEEMED TO SUPERCEDE INCONSISTENT STATEMENTS
CONTAINED IN ANY EARLIER SUCH REPORTS AND DOCUMENTS), DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING.


(II)           ISSUER ACKNOWLEDGES THAT NEITHER DEALER NOR ANY OF ITS AFFILIATES
IS MAKING ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TREATMENT OF THE
TRANSACTION UNDER FASB STATEMENTS 128, 133 (AS AMENDED), 149 OR 150, EITF ISSUE
NOS. 00-19, 01-06 OR 03-06 (OR ANY SUCCESSOR ISSUE STATEMENTS) OR UNDER FASB’S
LIABILITIES & EQUITY PROJECT.


(III)          PRIOR TO THE TRADE DATE, ISSUER SHALL DELIVER TO DEALER A
RESOLUTION OF ISSUER’S BOARD OF DIRECTORS AUTHORIZING THE TRANSACTION AND SUCH
OTHER CERTIFICATE OR CERTIFICATES AS DEALER SHALL REASONABLY REQUEST.


(IV)          ISSUER IS NOT ENTERING INTO THIS CONFIRMATION TO CREATE ACTUAL OR
APPARENT TRADING ACTIVITY IN THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES) OR TO RAISE OR DEPRESS OR OTHERWISE MANIPULATE THE
PRICE OF THE SHARES (OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR
SHARES) OR OTHERWISE IN VIOLATION OF THE EXCHANGE ACT.


(V)           ISSUER IS NOT, AND AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT BE, REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY”
AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(VI)          ON THE TRADE DATE (A) THE ASSETS OF ISSUER AT THEIR FAIR VALUATION
EXCEED THE LIABILITIES OF ISSUER, INCLUDING CONTINGENT LIABILITIES, (B) THE
CAPITAL OF ISSUER IS ADEQUATE TO CONDUCT THE BUSINESS OF ISSUER AND (C) ISSUER
HAS THE ABILITY TO PAY ITS DEBTS AND OBLIGATIONS AS SUCH DEBTS MATURE AND DOES
NOT INTEND TO, OR DOES NOT BELIEVE THAT IT WILL, INCUR DEBT BEYOND ITS ABILITY
TO PAY AS SUCH DEBTS MATURE.

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

(viii)        The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of the Trade Date between Issuer and Dealer, as
representative of the Initial Purchasers party thereto, are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein.

(ix)           Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

(x)            During the period starting on the first Expiration Date and
ending on the last Expiration Date (the “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer
shall not engage in any “distribution,” as such term is defined in Regulation M,
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

8


--------------------------------------------------------------------------------


(xi)           During the Settlement Period, neither Issuer nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof.  Accordingly, Dealer represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, (v) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)           Each of Dealer and Issuer agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), with
respect to which each payment and delivery hereunder is a “settlement payment,”
as such term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder is a “transfer,”
as such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections, Section
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

(f)            Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

8.  Other Provisions:

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If, subject to Section 8(j) below, Issuer shall
owe Buyer any amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the
Equity Definitions (except in the event of an Extraordinary Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, that resulted from an
event or events within Issuer’s control) (a “Payment Obligation”), Issuer shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M., New York City time, on the
Merger Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”).  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement

9


--------------------------------------------------------------------------------


Date or Early Termination Date, as applicable:

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

 

 

Share Termination Delivery

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

 

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

Failure to Deliver:

Applicable

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, and all
references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of Issuer or Dealer, on advice of
counsel, for any reason, any securities comprising the Share Termination
Delivery Units deliverable pursuant to this Section 8(a) would not be
immediately freely transferable by Dealer under Rule 144(k) under the Securities
Act, then Dealer may elect to either (x) permit delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

 

(b)           Registration/Private Placement Procedures.  (i)  With respect to
the Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises,

10


--------------------------------------------------------------------------------


but in any event at least one Exchange Business Day prior to the date on which
such delivery obligation is due, either (A) all Shares or Share Termination
Delivery Units, as the case may be, delivered by Issuer to Buyer shall be, at
the time of such delivery, covered by an effective registration statement of
Issuer for immediate resale by Buyer (such registration statement and the
corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Buyer) or (B) Issuer shall deliver additional Shares
or Share Termination Delivery Units, as the case may be, so that the value of
such Shares or Share Termination Delivery Units, as determined by the
Calculation Agent to reflect an appropriate liquidity discount, equals the value
of the number of Shares or Share Termination Delivery Units that would otherwise
be deliverable if such Shares or Share Termination Delivery Units were freely
tradeable (without prospectus delivery) upon receipt by Buyer (such value, the
“Freely Tradeable Value”); provided that Issuer may not make the election
described in this clause (B) if, on the date of its election, it has taken, or
caused to be taken, any action that would make unavailable either the exemption
pursuant to Section 4(2) of the Securities Act for the sale by Issuer to Dealer
(or any affiliate designated by Dealer) of the Shares or the exemption pursuant
to Section 4(1) or Section 4(3) of the Securities Act for resales of the Shares
by Dealer (or any such affiliate of Dealer); provided further that, if requested
by Dealer, Issuer shall make the election described in this clause (B) with
respect to Shares delivered on all Settlement Dates no later than one Exchange
Business Day prior to the first Exercise Date, and the applicable procedures
described below shall apply to all Shares delivered on the Settlement Dates on
an aggregate basis.  (For the avoidance of doubt, as used in this paragraph (b)
only, the term “Issuer” shall mean the issuer of the relevant securities, as the
context shall require.)

(ii)           If Issuer makes the election described in clause (b)(i)(A) above:

(A)          Buyer (or an affiliate of Buyer designated by Buyer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or its affiliates, as the case may be, in its discretion;
and

(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Buyer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance commercially reasonably
satisfactory to Buyer or its affiliates and Issuer, which Registration Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating to the indemnification of,
and contribution in connection with the liability of, Buyer and its affiliates
and Issuer, shall provide for the payment by Issuer of all expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for Buyer, and shall provide for the delivery of
accountants’ “comfort letters” to Buyer and its affiliates with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

(iii)          If Issuer makes the election described in clause (b)(i)(B) above:

(A)          Buyer (or an affiliate of Buyer designated by Buyer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Buyer or such affiliate identified by
Buyer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the

11


--------------------------------------------------------------------------------


case may be, by Issuer to Buyer or such affiliate and the private resale of such
shares by Buyer or any such affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to Buyer
and Issuer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all fees and expenses of counsel for Buyer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of accountants’
“comfort letters” to Buyer and its affiliates with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;
and

(C)           Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act
and reasonably acceptable to the transfer agent for such Shares, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer).

(c)           Make-whole Shares. If Issuer makes the election described in
clause (b)(i)(B) of paragraph (b) of this Section 8, then Dealer or its
affiliate may sell (which sale shall be made in a commercially reasonable
manner) such Shares or Share Termination Delivery Units, as the case may be,
during a period (the “Resale Period”) commencing on the Exchange Business Day
following delivery of such Shares or Share Termination Delivery Units, as the
case may be, and ending on the Exchange Business Day on which Dealer completes
the sale of all such Shares or Share Termination Delivery Units, as the case may
be, or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value.  If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer.  If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c).  This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e).

(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Buyer be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Buyer, any of
its affiliates subject to aggregation with Buyer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Buyer with respect to “beneficial ownership” of any Shares (collectively,
“Buyer Group”) would be equal to or greater than 8.5% or more of the outstanding
Shares.  If any delivery owed to Buyer

12


--------------------------------------------------------------------------------


hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Buyer gives notice to Issuer that such
delivery would not result in Buyer Group directly or indirectly so beneficially
owning in excess of 8.5% of the outstanding Shares.

(e)           Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 2,353,376
Shares (as such number may be adjusted from time to time in accordance with the
provisions hereof) (the “Capped Number”).  Issuer represents and warrants to
Dealer (which shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that (i)
Shares are repurchased, acquired or otherwise received by Issuer or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes and unissued Shares that are not reserved for other transactions. 
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(f)            Equity Rights.  Buyer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy.  For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

(g)           Amendments to Equity Definitions and the Agreement.  The following
amendments shall be made to the Equity Definitions and to the Agreement:

(i)            The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

(ii)           Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”.

(h)           Transfer and Assignment.  Buyer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time to any person or entity whatsoever without the consent of Issuer.

13


--------------------------------------------------------------------------------


(i)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

(j)            Netting and Set-off.

(i)            If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Issuer to Buyer and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Buyer to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

(ii)           In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Buyer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Buyer or any affiliate of Buyer may have to or against
Issuer hereunder or under the Agreement against any right or obligation Buyer or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder.  In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind.  In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation.  In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent.  If an obligation
or right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.

(iii)          Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(k)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Buyer under any other transaction or
instrument; and (B) Buyer may net and set off any rights of Buyer against Issuer
arising under the Transaction only against obligations of Buyer to Issuer
arising under any transaction or instrument if such transaction or instrument
does not convey rights to Buyer senior to the claims of common stockholders in
the event of Issuer’s bankruptcy.  Buyer will give notice to Issuer of any
netting or set off effected under this provision.

(k)           Additional Termination Event.  The occurrence of any one of the
following shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party, and Dealer shall be the party entitled to designate an Early Termination
Amount pursuant to Section 6(b) of the Agreement and to determine the Early
Termination Amount pursuant to Section 6(e)(ii)(1) of the Agreement; provided
that with respect to any of the Additional Termination Events set forth below,
Dealer may choose to treat part of the Transaction as

14


--------------------------------------------------------------------------------


the sole Affected Transaction, and, upon the termination of the Affected
Transaction, a Transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

(i)             Buyer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Buyer’s related hedging activities will
comply with applicable securities laws, rules or regulations; or

(ii)            there shall occur the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of Issuer and its Restricted Subsidiaries (as defined in
the Indenture), taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)).

(l)            Effectiveness.  If, on or prior to the Effective Date, Buyer
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Buyer’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.

(m)          Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging activity hereunder in light of existing liquidity conditions in
the cash market or stock loan market or to enable Dealer to effect purchases of
Shares in connection with its hedging activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be compliance with
applicable legal and regulatory requirements.

(n)           Governing Law.  THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE
OF LAW DOCTRINE).

(o)           Amendment.  If the Initial Purchasers party to the Purchase
Agreement exercise their right to purchase additional convertible notes as set
forth therein, this Confirmation shall be deemed to be amended to provide
therefore (in each case at the same Premium per Warrant set forth herein and
otherwise on terms acceptable to Issuer and Dealer) and, to the extent required,
Issuer and Dealer shall amend this Confirmation accordingly (such amendment to
this Confirmation to provide for the payment by Dealer to Issuer of the
additional total premium related thereto).

9.  Arbitration.


(A)   ALL PARTIES TO THIS CONFIRMATION ARE GIVING UP THE RIGHT TO SUE EACH OTHER
IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED BY THE
RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.


(B)   ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.


(C)   THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND
OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.


(D)   THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD.


(E)   THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, UNLESS ISSUER IS A
MEMBER OF THE ORGANIZATION SPONSORING THE ARBITRATION FACILITY, IN WHICH CASE
ALL ARBITRATORS MAY BE AFFILIATED WITH THE SECURITIES INDUSTRY.

15


--------------------------------------------------------------------------------



(F)    THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING
A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.


(G)   THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS CONFIRMATION.


(H)   ISSUER AGREES THAT ANY AND ALL CONTROVERSIES THAT MAY ARISE BETWEEN ISSUER
AND DEALER, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING OUT OF OR RELATING TO
THE AGREEMENT OR THE TRANSACTION HEREUNDER, SHALL BE DETERMINED BY ARBITRATION
CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC. (“NYSE”) OR NASD DISPUTE
RESOLUTION (“NASD-DR”), OR, IF THE NYSE AND NASD-DR DECLINE TO HEAR THE MATTER,
BEFORE THE AMERICAN ARBITRATION ASSOCIATION, IN ACCORDANCE WITH THEIR
ARBITRATION RULES THEN IN FORCE.  THE AWARD OF THE ARBITRATOR SHALL BE FINAL,
AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT, STATE OR
FEDERAL, HAVING JURISDICTION.


(I)    NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO
ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST
ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE CLASS ACTION OR WHO IS A MEMBER
OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY
CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS
CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III) ISSUER IS
EXCLUDED FROM THE CLASS BY THE COURT.


(J)    SUCH FORBEARANCE TO ENFORCE AN AGREEMENT TO ARBITRATE SHALL NOT
CONSTITUTE A WAIVER OF ANY RIGHTS UNDER THIS CONFIRMATION EXCEPT TO THE EXTENT
STATED HEREIN.

16


--------------------------------------------------------------------------------


Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. (212) 428-1980/83.

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Debra Tageldein, Vice President

 

 

 

Authorized Signatory

 

 

 

 

 

 

Agreed and Accepted By:

 

 

 

ASBURY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:  J. Gordon Smith

 

 

Title:   Chief Financial Officer

 

 

17


--------------------------------------------------------------------------------


Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

Component Number

 

Number of Warrants

 

Expiration Date

 

1

 

14,708

 

December 14,2012

 

2

 

14,708

 

December 17, 2012

 

3

 

14,708

 

December 18, 2012

 

4

 

14,708

 

December 19, 2012

 

5

 

14,708

 

December 20, 2012

 

6

 

14,708

 

December 21, 2012

 

7

 

14,708

 

December 24, 2012

 

8

 

14,708

 

December 26, 2012

 

9

 

14,708

 

December 27, 2012

 

10

 

14,708

 

December 28, 2012

 

11

 

14,708

 

December 31, 2012

 

12

 

14,708

 

January 2, 2013

 

13

 

14,708

 

January 3, 2013

 

14

 

14,708

 

January 4, 2013

 

15

 

14,708

 

January 7, 2013

 

16

 

14,708

 

January 8, 2013

 

17

 

14,708

 

January 9, 2013

 

18

 

14,708

 

January 10, 2013

 

19

 

14,708

 

January 11, 2013

 

20

 

14,708

 

January 14, 2013

 

21

 

14,708

 

January 15, 2013

 

22

 

14,708

 

January 16, 2013

 

23

 

14,708

 

January 17, 2013

 

24

 

14,708

 

January 18, 2013

 

25

 

14,708

 

January 22, 2013

 

26

 

14,708

 

January 23, 2013

 

27

 

14,708

 

January 24, 2013

 

28

 

14,708

 

January 25, 2013

 

29

 

14,708

 

January 28, 2013

 

30

 

14,708

 

January 29, 2013

 

31

 

14,708

 

January 30, 2013

 

32

 

14,708

 

January 31, 2013

 

33

 

14,709

 

February 1, 2013

 

34

 

14,709

 

February 4, 2013

 

35

 

14,709

 

February 5, 2013

 

36

 

14,709

 

February 6, 2013

 

37

 

14,709

 

February 7, 2013

 

38

 

14,709

 

February 8, 2013

 

39

 

14,709

 

February 11, 2013

 

40

 

14,709

 

February 12, 2013

 

41

 

14,709

 

February 13, 2013

 

42

 

14,709

 

February 14, 2013

 

43

 

14,709

 

February 15, 2013

 

44

 

14,709

 

February 19, 2013

 

45

 

14,709

 

February 20, 2013

 

46

 

14,709

 

February 21, 2013

 

47

 

14,709

 

February 22, 2013

 

48

 

14,709

 

February 25, 2013

 

49

 

14,709

 

February 26, 2013

 

50

 

14,709

 

February 27, 2013

 

51

 

14,709

 

February 28, 2013

 

 

18


--------------------------------------------------------------------------------


 

52

 

14,709

 

March 1, 2013

 

53

 

14,709

 

March 4, 2013

 

54

 

14,709

 

March 5, 2013

 

55

 

14,709

 

March 6, 2013

 

56

 

14,709

 

March 7, 2013

 

57

 

14,709

 

March 8, 2013

 

58

 

14,709

 

March 11, 2013

 

59

 

14,709

 

March 12, 2013

 

60

 

14,709

 

March 13, 2013

 

61

 

14,709

 

March 14, 2013

 

62

 

14,709

 

March 15, 2013

 

63

 

14,709

 

March 18, 2013

 

64

 

14,709

 

March 19, 2013

 

65

 

14,709

 

March 20, 2013

 

66

 

14,709

 

March 21, 2013

 

67

 

14,709

 

March 22, 2013

 

68

 

14,709

 

March 25, 2013

 

69

 

14,709

 

March 26, 2013

 

70

 

14,709

 

March 27, 2013

 

71

 

14,709

 

March 28, 2013

 

72

 

14,709

 

April 1, 2013

 

73

 

14,709

 

April 2, 2013

 

74

 

14,709

 

April 3, 2013

 

75

 

14,709

 

April 4, 2013

 

76

 

14,709

 

April 5, 2013

 

77

 

14,709

 

April 8, 2013

 

78

 

14,709

 

April 9, 2013

 

79

 

14,709

 

April 10, 2013

 

80

 

14,709

 

April 11, 2013

 

 

19


--------------------------------------------------------------------------------